Citation Nr: 1608121	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-40 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in July 2013, when the Board took jurisdiction of the issue of entitlement to TDIU under the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded it for further development, to specifically include obtaining a VA examination and opinion addressing the issue.  A VA examination was obtained in August 2013 with an addendum opinion in September 2014.  Although there was not strict compliance with the entirety of the remand instructions, in light of a recent change in the legal landscape, the opinions obtained were sufficient to render a decision in this matter.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate responsibility for a determination on the question of whether TDIU is warranted rests with the adjudicator and not with a medical examiner); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities consist of status post arthroscopy of the proximal phalanx, fourth digit, left foot, rated as 10 percent disabling; calluses of the bilateral feet, rated as 10 percent disabling; and, status post-surgery of the right calf with compartmental syndrome, with surgical scar, rated as 10 percent disabling; his combined disability evaluation is 30 percent as of February 25, 2010.

2. The Veteran's service-connected disabilities are not shown to preclude him from obtaining and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In July 2013, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was sent after the initial adjudication of the claim, the matter was readjudicated by a Supplemental Statement of the Case issued in September 2014.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in August 2013 with an addendum opinion in September 2014.  There is no argument or indication that either the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

Facts and Analysis

The Veteran's service-connected disabilities consist of a left foot disability, calluses of both feet, and a right calf disability with surgical scar, each rated as 10 percent disabling.  His combined disability rating is 30 percent, effective February 2010.  It is his contention that he is unable to work as a result of his service-connected disabilities.  

The record shows that the Veteran's military occupational specialty (MOS) in service was a light wheel mechanic.  After service, the Veteran worked at a foundry and he was most recently employed as a corrections officer.  He has been unemployed since January 2008.  The record shows that Veteran had attended some college, although the nature of his studies is not clear.

The Veteran has described his specific symptoms related to his disabilities as pain in his feet while standing, while walking, and at rest; swelling while standing and while walking; stiffness while standing and while walking; and, lack of endurance while standing and while walking.  He has informed examiners that he cannot stand or walk for more than about 15 to 30 minutes without needing to sit down to relieve his pain.  

At the December 2013 VA examination, the Veteran reported and the VA examiner listed the impact of the Veteran's service-connected disabilities on hi employment: he had "difficulty in standing and walking about [for] over 30 minutes sec[ondary] to painful calluses."  

In an addendum opinion furnished in September 2014, the VA examiner was asked to provide an opinion as to whether the Veteran's service-connected disabilities would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner reviewed the entire claims file, including the December 2013 VA examination and noted that the Veteran's foot disabilities would prevent him from engaging in physical employment with tasks such as lifting or carrying, pushing or pulling, or standing or walking for long periods of time.  However, neither the Veteran's foot disabilities nor any other service-connected disabilities would prevent him from engaging in sedentary employment.

In this instance, the Veteran does not have service-connected disabilities which meet the criteria of a combined rating of 60 percent or of a single disability rated at 40 percent or more.  As such, entitlement to TDIU on a schedular basis is not warranted.  38 C.F.R. § 4.16(a).

With respect to the question of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), those criteria have likewise not been met.  There is no medical evidence which demonstrates that the Veteran is unable to engage in gainful employment as a result of his service-connected disabilities.  Rather, the medical evidence of record shows that the Veteran is restricted in the length of time he can stand or walk and in his ability to engage in specific tasks of physical labor such as lifting, carrying, pushing, and pulling, but is still capable of engaging in sedentary employment.  The record shows that the Veteran has experience as a mechanic and in security-related and corrections officer work, fields which include jobs without the specific physical tasks from which the Veteran's disabilities preclude him.  He has presented no evidence to the contrary.

Therefore, based on the evidence of record as set forth above, the Veteran is not found to be unemployable as a result of his service-connected disabilities for the purposes of establishing entitlement to TDIU and an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


